           Case 1:19-cr-00161-DAD-BAM Document 54 Filed 01/06/21 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHERINE E. SCHUH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00161-DAD-BAM
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                            FINDINGS AND ORDER
14   HECTOR MANUEL GOMEZ-RODRIGUEZ,                       DATE: January 13, 2021
     MUCIO ALEJANDRO GOMEZ-RODRIGUEZ                      TIME: 1:00 p.m.
15                                                        COURT: Hon. Barbara A. McAuliffe
                                  Defendant.
16

17
            This case is set for a status conference on January 13, 2020. As set forth below, the parties now
18
     move, by stipulation, to continue the status conference to April 28, 2021, and to exclude the time period
19
     between January 13, 2021 and April 28, 2021 under the Speedy Trial Act.
20
            On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the
21
     Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to
22
     continue all criminal matters to a date after June 1. On May 13, 2020, this Court issued General Order
23
     618, which suspends all jury trials in the Eastern District of California until further notice. These and
24
     previous General Orders were entered to address public health concerns related to COVID-19.
25
            Although the General Orders address the district-wide health concern, the Supreme Court has
26
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
27
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
28
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:19-cr-00161-DAD-BAM Document 54 Filed 01/06/21 Page 2 of 5


 1 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 2 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 3 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 4 or in writing”).

 5           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 6 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 7 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 8 the ends of justice served by taking such action outweigh the best interest of the public and the

 9 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless
10 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

11 ends of justice served by the granting of such continuance outweigh the best interests of the public and

12 the defendant in a speedy trial.” Id.

13           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

14 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

15 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

16 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

17 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

18 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

19 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

20 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a
21 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

22           In light of the societal context created by the foregoing, this Court should consider the following

23 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

24 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

25 for the hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

26 continuance must be “specifically limited in time”).
27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00161-DAD-BAM Document 54 Filed 01/06/21 Page 3 of 5


 1                                              STIPULATION

 2         Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through defendant’s counsel of record, hereby stipulate as follows:

 4         1.      By previous order, this matter was set for status on January 13, 2021.

 5         2.      By this stipulation, defendant now moves to continue the status conference until April 28,

 6 2021, and to exclude time between January 13, 2021, and April 28, 2021, under Local Code T4.

 7         3.      The parties agree and stipulate, and request that the Court find the following:

 8                 a)     The government has represented that the discovery associated with this case

 9         includes investigative reports, video evidence, trail camera photographs, and an environmental

10         report. All of this discovery has been either produced directly to counsel and/or made available

11         for inspection and copying.

12                 b)     As a result of the public health emergency, defense counsel have limited access to

13         their clients. Counsel for defendants desires additional time consult with their clients, review

14         discovery, conduct additional investigation, and negotiate a resolution with the government.

15                 c)     Counsel for defendants believes that failure to grant the above-requested

16         continuance would deny him/her the reasonable time necessary for effective preparation, taking

17         into account the exercise of due diligence.

18                 d)     The government does not object to the continuance.

19                 e)     In addition to the public health concerns cited by General Order 617, and

20         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

21         this case because defense counsels’ limited access to their clients is inhibiting requires

22         significant additional time to convey discovery to their clients, and to consult with and review

23         discovery and other case matters with their clients primarily by telephone.

24                 f)     Based on the above-stated findings, the ends of justice served by continuing the

25         case as requested outweigh the interest of the public and the defendant in a trial within the

26         original date prescribed by the Speedy Trial Act.

27                 g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

28         et seq., within which trial must commence, the time period of January 13, 2021 toApril 28, 2021,

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00161-DAD-BAM Document 54 Filed 01/06/21 Page 4 of 5


 1          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 2          because it results from a continuance granted by the Court at defendant’s request on the basis of

 3          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 4          of the public and the defendant in a speedy trial.

 5          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 6 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 7 must commence.

 8          IT IS SO STIPULATED.

 9
      Dated: January 5, 2021                                 MCGREGOR W. SCOTT
10                                                           United States Attorney
11
                                                             /s/ KATHERINE E. SCHUH
12                                                           KATHERINE E. SCHUH
                                                             Assistant United States Attorney
13

14
      Dated: January 5, 2021                                 /s/ James Homola
15                                                           James Homola
16                                                           Counsel for Defendant
                                                             HECTOR MANUEL GOMEZ-
17                                                           RODRIGUEZ

18
      Dated: January 5, 2021                                 /s/ David Arredondo
19                                                           David Arredondo
                                                             Counsel for Defendant
20                                                           MUCIO ALEJANDRO
                                                             GOMEZ-RODRIGUEZ
21

22

23

24
                                            FINDINGS AND ORDER
25
            IT IS SO ORDERED that the hearing status conference in the above-entitled case shall be
26
     continued from January 13, 2021, to April 28, at 1:00 p.m., before the Honorable Barbara A.
27
     McAuliffe, for further status conference. The time period through and including April 28, 2021, is deemed
28
     excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv) because it results from a
       STIPULATION REGARDING EXCLUDABLE TIME             4
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:19-cr-00161-DAD-BAM Document 54 Filed 01/06/21 Page 5 of 5


 1 continuance granted by the Court at defendant’s request on the basis of the Court’s finding that the ends of

 2 justice served by taking such action outweigh the best interest of the public and the defendant in a speedy

 3 trial.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     January 6, 2021                             /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               5
30    PERIODS UNDER SPEEDY TRIAL ACT
